MEMORANDUM **
Charles Jesse Sanchez appeals a 168-month sentence imposed after pleading guilty to possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. 3742, review for clear error, United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000), and we affirm.
Sanchez contends that the district court erred in determining he was a manager or supervisor and imposing a three-level upward adjustment under the Sentencing Guidelines § 3Bl.l(b). This contention is unpersuasive. See Maldonado, 215 F.3d at 1050 (stating that a defendant needs to exercise authority over only one other participant to merit the adjustment and a single incident of a person acting under direction is sufficient to support the sentence enhancement).
We lack jurisdiction to review the district court’s discretionary denial of Sanchez’s request for a downward departure. See United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.l991)(per cu-riam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.